UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6212



JAMES BRADFORD,

                                            Petitioner - Appellant,

          versus


SEWALL B. SMITH; ATTORNEY GENERAL OF THE STATE
OF MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-93-
4132-L)


Submitted:   June 12, 1997                  Decided:   June 17, 1997


Before WIDENER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Bradford, Appellant Pro Se. John Joseph Curran, Jr. Attorney
General, Thomas Kevin Clancy, Assistant Attorney General, Balti-
more, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997) and his motion for reconsideration of that order. We

have reviewed the record and the district court's opinion accepting

the recommendation of the magistrate judge and the order denying
Appellant's motion for reconsideration and find no reversible

error. Accordingly, we deny a certificate of appealability and dis-

miss the appeal on the reasoning of the district court. Bradford v.
Smith, No. CA-93-4132-L (D. Md. Sept. 24 & Nov. 6, 1996). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2